Court of Appeals
                           First District of Texas
                                  BILL OF COSTS

                                   No. 01-12-00953-CV

       Clarence Stumhoffer, Heir of the Estate of Robert Brian Stumhoffer, Deceased

                                           v.

                             Daniel Perales and Erin Perales

          NO. 390174401 IN THE PROBATE COURT NO 4 OF HARRIS COUNTY



  TYPE OF FEE         CHARGES          PAID/DUE                STATUS            PAID BY
     MT FEE            $15.00          10/09/2014              E-PAID                 APE
  E-TXGOV FEE          $5.00           10/21/2013              E-PAID                 ANT
  E-TXGOV FEE          $5.00           05/17/2013              E-PAID                 APE
  E-TXGOV FEE          $5.00           05/13/2013              E-PAID                 ANT
SUPP CLK RECORD      UNKNOWN           05/10/2013               PAID                  ANT
     MT FEE            $10.00          04/30/2013              E-PAID                 APE
  E-TXGOV FEE          $5.00           04/30/2013              E-PAID                 APE
  E-TXGOV FEE          $5.00           04/25/2013              E-PAID                 ANT
     MT FEE            $10.00          04/25/2013              E-PAID                 ANT
  E-TXGOV FEE          $5.00           04/24/2013              E-PAID                 ANT
     MT FEE            $10.00          04/24/2013              E-PAID                 ANT
  E-TXGOV FEE          $5.00           04/24/2013              E-PAID                 ANT
     MT FEE            $10.00          04/22/2013              E-PAID                 ANT
  E-TXGOV FEE          $5.00           04/22/2013              E-PAID                 ANT
     MT FEE            $10.00          04/12/2013              E-PAID                 ANT
  E-TXGOV FEE          $5.00           04/12/2013              E-PAID                 ANT
  E-TXGOV FEE          $5.00           03/24/2013              E-PAID                 APE
  E-TXGOV FEE          $5.00           02/25/2013              E-PAID                 ANT
  E-TXGOV FEE          $5.00           02/19/2013              E-PAID                 ANT
      MT FEE                   $10.00           02/19/2013              E-PAID                   ANT
   E-TXGOV FEE                 $5.00            01/30/2013              E-PAID                   ANT
      MT FEE                   $10.00           01/30/2013              E-PAID                   ANT
      MT FEE                   $10.00           11/27/2012              E-PAID                   ANT
   E-TXGOV FEE                 $5.00            11/27/2012              E-PAID                   ANT
REPORTER'S RECORD             $204.00           11/16/2012               PAID                    ANT
   E-TXGOV FEE                 $5.00            11/14/2012              E-PAID                   ANT
   E-TXGOV FEE                 $5.00            11/06/2012              E-PAID                   ANT
 SUPP CLK RECORD               $44.00           11/02/2012               PAID                    APE
   E-TXGOV FEE                 $5.00            11/01/2012              E-PAID                   ANT
      FILING                  $175.00           10/29/2012              E-PAID                   ANT
   E-TXGOV FEE                 $5.00            10/29/2012              E-PAID                   ANT
  CLERK RECORD                $198.00           10/18/2012               PAID                    ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $806.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this December 4, 2015.